FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.  Claims 1-10 are withdrawn as being directed to a non-elected invention as set forth in the Office Action filed on June 10, 2021.  Claims 11-20 are up for examination.

Response to Arguments with respect to claim 11
Applicant's arguments filed October 14, 2021 concerning claim 11 have been fully considered but they are not persuasive.
Applicant argues that:
Roy teaches a device that feeds a voltage to two electrode structures, which electrodes then produce a plasma field. (See Roy, [0006], [0019], [0021]). Roy teaches that this plasma field kills various living matter by vaporizing, gasifying, or changing the chemical structure of the living matter. (See Roy, [0006], [0019], [0039]).Consequently, Roy fails to disclose creating a resonance frequency in microbes, and thus fails to anticipate claim 11.

The Examiner would respond that:

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the apparatus of the prior art does not possess the functional characteristics of the claimed apparatus. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed apparatus is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). Further, the criticality of the claimed value has not been established. 
Nonetheless, the Applicant is respectfully reminded that the current claims are directed to an apparatus, wherein The Manual of Patent Examining Procedures specifically states that, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 [R-1]).  Because Roy notes that the pulsed excitation of the electrodes is in the range of 50 Hz to 10 Mhz (paragraph 41), then the system of Roy is capable of creating a 

Response to Arguments concerning claims 13 and 20
Applicant’s arguments with respect to claims 13 and 20 are persuasive.  Thus, claims 13 and 20 are merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as noted below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (U.S. Publication No. 2011/0116967).
Roy discloses a system for cleaning a compartment, comprising a conductive thread capable of being arranged in an interior of the compartment and having electric current flowing therethrough (paragraph 21);
Wherein the electric current flowing through the conductive thread creates an electromagnetic field that is pulsed at a frequency within the compartment so as to create a resonance frequency in microbes within the compartment that kills the microbes (Table 1; paragraph 41).  See paragraphs 21, 22, 29, 30, 36 and 47.

Concerning claim 12, Roy also discloses the compartment (paragraphs 39, 42, 48) and a material layer (paragraphs 30, 31, 47 and 48) covering a portion of the interior (paragraphs 30, 43 and 47), wherein the conductive thread is arranged in the material layer covering the portion of the interior (paragraphs 30-47; Figures 1, 7 and 8).

Concerning claims 14, 15 and 17, Roy continues to disclose that the system includes a power source external to the system, wherein the electric current is provided 

With respect to claim 16, Roy also discloses that the system includes a control unit in communication with the power source and controlling a delivery of the electric current to the conductive thread (paragraphs 33, 41, 50 and 51).

Regarding claim 18, the reference further discloses that the electromagnetic field is pulsed at a plurality of frequencies so as to create resonance frequencies in various kinds or various sizes of the microbes that kill the microbes (Table 1; paragraphs 44 and 45), and the electromagnetic field kills microbes within the compartment (paragraph 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Publication No. 2011/0116967) in view of Sikora (U.S. Patent No. 5,433,722).
Roy is relied upon as set forth above.  While Roy discloses that the system includes a compartment (paragraphs 39, 42, 48) that can be utilized in conjunction with 
As such, claim 19 is not patentable over Roy in view of Sikora.

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799